DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim 3 is cancelled by applicant leaving claims 1-2 and 4-10 are pending in the current application and examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the amendment to claim 1 where the coiled blank body “having a layer-by-layer covering structure” this amendment is not supported by the specification as filed. Applicant does not point to where in the specification there is support for a “layer-by-layer nd full paragraph), this does not provide support in the originally filed specification. As claim 8 also mentions the layer-by-layer structure, it is rejected for the same reasons stated above. Claims 2 and 4-7 and 9-10 are rejected as they depend from claim 1 and do not solve the above issue. 
With respect to the amendment to claim 4 where “breathable steel” has been amended to be “porous steel” this amendment is not supported by the specification as filed. Applicant does not point to where in the specification there is support for a “porous steel”. While there is mention of stainless steel being used with the wires in in the specific examples such as 6 and 7 in the specification, the only mention of the powder metallurgy metal material is on page 3 which states that it is “breathable steel”. Thus, there is not support in the specification as filed for “porous steel”. 

Allowable Subject Matter
Claims 1-2 and 4-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the claims is US 4562039 A of Koehler.
Koehler discloses a method of making a porous metal article (Koehler, abstract), where its porous metal article uses a metal support which is preferably a metal wire mesh screen (Koehler, col 2, lines 36-38). Koehler discloses that the wire mesh screen is coated with a metal particulate suspension (Koehler, col 3, lines 21-28; see also Fig 1). Koehler discloses that the impregnated wire mesh screen is carried to calendaring rolls where it may be compressed as desired (Koehler, col 4, lines 7-10; see also Fig 1). Finally, Koehler discloses that the 
As claim 1 is free from the art, claims 2 and 4-10 are free from the art due at least to their dependency from claim 1. 

Response to Arguments
Applicant’s arguments see page 11, second full paragraph, filed September 24, 2021, with respect to instant claim 1 have been fully considered and are persuasive. Koehler does not disclose sintering the coiled blank body, nor plastic working the coiled blank body. The rejection under 35 USC § 103 of June 24, 2021 has been withdrawn. 
With respect to the claim objections, applicant’s amendments have cured the issues and the objections are withdrawn.
With respect to the 112(b) rejection concerning "A method for processing and manufacturing a metal structural material under a coiling and sintering pressure of a metal screen mesh", applicant’s amendments have cured the issues and the rejections are withdrawn. 
With respect to the 112(b) rejection concerning "tightly", the deletion of tightly have cured the issues and the rejections are withdrawn. 
With respect to the 112(b) rejection concerning "knitting metal wires into metal screen mesh strips", applicant’s amendments incorporating “to form” have cured the indefiniteness issues and the rejections are withdrawn. 
With respect to the 112(b) rejection concerning "tightly coiling the metal screen mesh strips to form a coiled blank body which is coated layer-by-layer" and "an outer-layer material tightly covers an inner-layer material" applicant’s amendments incorporating “a layer-by-layer 
With respect to the addition of “a layer-by-layer covering structure”, applicant argues that the original Chinese term, which was translated as "coat", is better translated as "cover" (Applicant’s remarks, pg. 6, 2nd full paragraph). However, what is at issue is what is in the specification and there is no mention of a layer-by-layer covering structure. The only structure mentioned in the specification is in relation to the knitted structure and the long fiber texture structure with relation to the wire mesh. The specification does not disclose a covering structure. Therefore this amendment lacks written support. 
With respect to the antecedent basis issues concerning "the coiled blank body material", "the required porous metal structural material", and "the metal powder" applicant’s amendments have cured the issues and the rejections are withdrawn.
Applicant’s arguments, see page 7, last paragraph through page 8 first full paragraph, filed September 24, 2021, with respect to 112(b) rejection of "the metal powder of equal thickness is evenly distributed on the metal screen mesh" in claim 3 have been fully considered and are persuasive.  The rejection of June 24, 2021 has been withdrawn. 
With respect to the 112(b) rejection concerning "tightly coiling the metal screen mesh strips to form a coiled blank body which is coated layer-by-layer" and "an outer-layer material tightly covers an inner-layer material" applicant’s amendments incorporating “a layer-by-layer covering structure” have cured the indefiniteness issues and the rejections are withdrawn. However, see the written description issues above.
With respect to the 112(b) rejection concerning "breathable metal material" in claim 3 and " breathable steel” in claim 4 applicant’s amendments to use porous have cured the issues and the rejections are withdrawn, though see 112(a) rejection above concerning “porous steel”.
page 8, 4th full paragraph through page 9 first paragraph, filed September 24, 2021, with respect to powder rolling have been fully considered and are persuasive.  The rejection of June 24, 2021 has been withdrawn. 
With respect to the 112(b) rejection concerning "coiled blank body" in claim 5 and " metal mesh screen" in claims 6-7, "the material" in claim 8 and "the obtained porous metal structural material" in claim 10 applicant’s amendments have cured the issues and the rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733